NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 16a0136n.06

                                        Case No. 15-1446

                          UNITED STATES COURT OF APPEALS                               FILED
                               FOR THE SIXTH CIRCUIT                             Mar 11, 2016
                                                                             DEBORAH S. HUNT, Clerk

UNITED STATES OF AMERICA,                           )
                                                    )
       Plaintiff-Appellee,                          )
                                                    )       ON APPEAL FROM THE UNITED
v.                                                  )       STATES DISTRICT COURT FOR
                                                    )       THE EASTERN DISTRICT OF
DOREEN M. HENDRICKSON,                              )       MICHIGAN
                                                    )
       Defendant-Appellant.                         )
                                                    )
                                                    )

Before: SILER, COOK, and KETHLEDGE, Circuit Judges.

       SILER, Circuit Judge. Following a guilty verdict and the imposition of eighteen months

of confinement and one year of supervised release, Doreen Hendrickson (“Hendrickson”)

appeals her conviction for criminal contempt under 18 U.S.C. § 401(3) and the terms of her

sentence. For the reasons stated below, we AFFIRM.

                     FACTUAL AND PROCEDURAL BACKGROUND

       In 2006, the United States brought a civil suit against Hendrickson and her husband, Peter

Hendrickson, to collect tax refunds distributed in error as a result of false statements the

Hendricksons made in their 2002 and 2003 federal tax returns and to enjoin the Hendricksons

from filing further false materials with the Internal Revenue Service (“IRS”). In 2007, the

district court granted the Government’s summary judgment motion and entered an order that

“prohibited [the Hendricksons] from filing any tax return, amended return, form . . . or other

writing or paper with the IRS that is based on the false and frivolous claims set forth in Cracking
Case No. 15-1446
United States v. Doreen M. Hendrickson

the Code”—a book authored by Hendrickson’s husband—“that only federal, state or local

government workers are liable for the payment of federal income tax or subject to the

withholding of federal income, social security and Medicare taxes from their wages under the

internal revenue laws.” The court’s order also required the Hendricksons to file, within 30 days,

“amended U.S. Individual Income Tax Returns for the taxable years ending on December 31,

2002[,] and December 31, 2003,” including as gross income “the amounts that . . . Peter

Hendrickson received from his former employer, Personnel Management, Inc., during 2002 and

2003, as well [as] the amounts that . . . Doreen Hendrickson received from Una E. Dworkin

during 2002 and 2003.”

       In 2009, Hendrickson filed a return for the 2008 tax year stating that she did not earn any

income, that five dollars had been withheld from her under a Form W-2, and that she was

therefore entitled to a five dollar refund. Records from Monarch Consulting indicated that the

company paid Hendrickson $59.20 during 2008, but she attached to her return a Form 4852

claiming that she received no wages, tips, or other compensation from the company.

       In 2010, the Government moved the district court to hold the Hendricksons in contempt

for failing to file their amended 2002 and 2003 returns. After a hearing, the court held the

Hendricksons in contempt and imposed a $100 per day conditional fine on each of them until

they filed the amended returns. The Hendricksons subsequently filed returns for the tax years at

issue, but the forms included the words “UNDER DURESS” written over their signatures. The

court again ordered the Hendricksons to comply, clarifying that it now “ORDER[ED]

Defendants to file valid tax returns, in usable form, that in no way undermine the verity of the

returns, by January 7, 2011.”




                                              -2-
Case No. 15-1446
United States v. Doreen M. Hendrickson

       In January 2011, Hendrickson filed individual tax returns for 2002 and 2003. These

forms referenced an affidavit Hendrickson filed in the district court stating that she believed the

original returns to be “true, correct and complete,” that the amended returns “ha[d] no verity,”

and that she submitted the amended returns “under extreme protest.” She also stated that she

“disclaim[ed] these coerced amended returns because they [were] wholly false and fraudulent.”

The IRS rejected the amended returns because of the contents of Hendrickson’s affidavit and

because she changed her filing status from “married filing jointly” to “married filing separately”

after the returns’ due dates.

       Hendrickson was then indicted on one count of felony criminal contempt in violation of

18 U.S.C. § 401(3). The indictment contained two specifications: that Hendrickson violated the

order in the civil case by (1) filing a 2008 tax return that “falsely reported that she earned zero

wages” that year and (2) failing to file amended returns for 2002 and 2003. The district court

granted Hendrickson’s motion to represent herself with the assistance of standby counsel. After

pretrial proceedings and a mistrial due to the jury’s failure to reach a unanimous verdict, a

second trial was held, and the jury found Hendrickson guilty of criminal contempt.

       Hendrickson obtained counsel for the sentencing phase of the proceedings.            At the

hearing, the district court sentenced her to eighteen months’ imprisonment and one year of

supervised release.

                                         DISCUSSION

I.     Constitutionality of the Underlying Order

       Hendrickson argues that the court order she was found to have contemptuously disobeyed

violated her First Amendment rights, and her conviction should therefore be vacated.

Alternatively, she claims that because the lawfulness of the underlying order is an element of the


                                               -3-
Case No. 15-1446
United States v. Doreen M. Hendrickson

crime of contempt, the district court erred by instructing the jury that the unlawfulness or

unconstitutionality of the order was not a defense to the contempt charge.         Both of these

arguments fail.

       A.         Standard of Review

       In most instances, whether a district court’s order granting injunctive relief violates a

litigant’s First Amendment rights presents a question of law that we review de novo. See

O’Toole v. O’Connor, 802 F.3d 783, 788 (6th Cir. 2015) (citing Platt v. Bd. of Comm’rs on

Grievances & Discipline of Ohio Supreme Court, 769 F.3d 447, 453 (6th Cir. 2014)); Gas Nat.

Inc. v. Osborne, 624 F. App’x 944, 948 (6th Cir. 2015) (citing Planet Aid v. City of St. Johns,

782 F.3d 318, 323 (6th Cir. 2015)). If a party preserves an objection to a jury instruction by

raising it before the jury retires to deliberate, we review the instructions “to see ‘whether the

charge, taken as a whole, fairly and adequately submits the issues and applicable law to the

jury.’” Fencorp, Co. v. Ohio Ky. Oil Corp., 675 F.3d 933, 943 (6th Cir. 2012) (quoting Fisher v.

Ford Motor Co., 224 F.3d 570, 575–76 (6th Cir. 2000)); see also United States v. Dedman,

527 F.3d 577, 600 (6th Cir. 2008). The accuracy of jury instructions is a question of law, which

we review de novo, while “the refusal to give a specifically requested instruction is reviewed for

abuse of discretion.” Fencorp, 675 F.3d at 943 (quoting Micrel, Inc. v. TRW, Inc., 486 F.3d 866,

881 (6th Cir. 2007)).

       B.         Analysis

       As a threshold matter, the collateral bar rule prevents Hendrickson from challenging the

constitutionality of the underlying order in the course of her criminal contempt proceeding.

When a district court has personal and subject matter jurisdiction over a case, an order issued by

the court “must be obeyed by the parties until it is reversed by orderly and proper proceedings.”


                                              -4-
Case No. 15-1446
United States v. Doreen M. Hendrickson

United States v. United Mine Workers of Am., 330 U.S. 258, 293 (1947). Violating such an order

may be punishable by criminal contempt. Id. at 294 (citing Worden v. Searls, 121 U.S. 14

(1887)); see also Walker v. City of Birmingham, 388 U.S. 307, 314 (1967) (noting that, under

federal and state law, parties must obey injunctions issued by a court of competent jurisdiction,

“however erroneous the action of the court may be,” and “until [the issuing court’s] decision is

reversed for error by orderly review, . . . disobedience . . . is contempt of [the court’s] lawful

authority, to be punished” (quoting Howat v. Kansas, 258 U.S. 181, 189–90 (1922))).

Accordingly, we have found that a defendant in a criminal contempt proceeding may not contest

the validity of the underlying court order, except on the grounds that the issuing court lacked

jurisdiction or its order was “transparently invalid or had only a frivolous pretense to validity.”

Dever v. Kelly, 348 F. App’x 107, 112 (6th Cir. 2009) (quoting Walker, 388 U.S. at 315); see

also Polo Fashions, Inc. v. Stock Buyers Int’l, Inc., 760 F.2d 698, 700 (6th Cir. 1985). Other

courts have also recognized exceptions to the collateral bar rule when no “adequate and

effective” opportunity for appellate review exists or the underlying order “require[s] an

irretrievable surrender of constitutional guarantees”— though we have never explicitly adopted

or rejected these principles. United States v. Dickinson, 465 F.2d 496, 511 (5th Cir. 1972); see

also United States v. Straub, 508 F.3d 1003, 1011 (11th Cir. 2007).

       This case, however, does not fall under any exception to the collateral bar rule.

Hendrickson does not claim on appeal that the district court lacked jurisdiction to enter the

underlying order. Also, she has not demonstrated that the order was transparently invalid or only

had a frivolous pretense to validity.     While she claims that the order violated her First

Amendment rights, this merely “amounts to an argument that the . . . injunction was erroneously

issued which . . . would not have excused compliance.” Dever, 348 F. App’x at 112.


                                               -5-
Case No. 15-1446
United States v. Doreen M. Hendrickson

       Further, nothing indicates that Hendrickson did not have an adequate and effective

opportunity for review.     After the district court entered the underlying order, Hendrickson

pursued an appeal to this court, and when she did not prevail, she filed an unsuccessful petition

for a writ of certiorari in the Supreme Court.

       Finally, although Hendrickson maintains that the order implicates her First Amendment

rights, it does not present the type of scenario that might rise to the level of an irretrievable

surrender of a constitutional guarantee. The foundational case for this exception, Maness v.

Meyers, 419 U.S. 449, 458–61 (1975), described instances when a trial court orders a witness to

give testimony under circumstances that, in the witness’s estimation, violate her Fifth

Amendment right against self-incrimination. Because an appellate court would not be able to

“unring the bell” and completely cure the error, the Court held that the witness may refuse to

comply with the trial court’s order and seek appellate review. Id. at 460. The witness may

nevertheless be subject to “an adjudication of contempt if h[er] claims are rejected on appeal.”

Id. (quoting United States v. Ryan, 402 U.S. 530, 532–33 (1971)). Thus, regardless of whether

Hendrickson’s First Amendment arguments sufficiently resemble Maness’s Fifth Amendment

concerns, the fact that she appealed the order and continued to disobey it after her arguments

were unsuccessful is enough to distinguish the present case from Maness.

       Hendrickson candidly “recognizes the authority relied on by the Government” relating to

the collateral bar rule, but she nonetheless asks us to “either revisit this issue or recognize an

exception to this authority in her case . . . given the nature of the constitutional violation in

question.” Of course, we lack authority to “revisit” an issue that has been decided by the

Supreme Court. See Agostini v. Felton, 521 U.S. 203, 237 (1997). Assuming arguendo that the

order violated Hendrickson’s First Amendment rights, the mere fact that an order


                                                 -6-
Case No. 15-1446
United States v. Doreen M. Hendrickson

“unquestionably raise[s] substantial constitutional issues”—even First Amendment issues—is

insufficient, standing alone, to justify departure from the collateral bar rule. See Walker, 388
U.S. at 315–18.1 Even if we had the authority to do so, nothing in the facts of this case warrants

crafting a new exception to the collateral bar rule out of whole cloth.

        Under these circumstances, the collateral bar rule applies, and the constitutionality of the

underlying order is not at issue in this case. “There is no right of revolution in a United States

District Court.” United States v. Moncier, 571 F.3d 593, 599 (6th Cir. 2009). “Every precaution

should be taken that orders issue . . . only after legal grounds are shown and only when it appears

that obedience is within the power of the party being coerced by the order.” Maggio v. Zeitz,

333 U.S. 56, 69 (1948). When an order has become final, however, “disobedience cannot be

justified by re-trying the issues as to whether the order should have issued in the first place.” Id.

(citing United Mine Workers, 330 U.S. at 259; Oriel v. Russell, 278 U.S. 358 (1929)).

        Likewise, the district court did not commit error by instructing the jury that “[i]t is not a

defense to the crime of Contempt that the Court Order that the Defendant is accused of violating

was unlawful or unconstitutional.” As discussed above, with certain exceptions not applicable

here, “the validity of the injunction is not an issue in a criminal contempt prosecution.” Polo

Fashions, 760 F.2d at 700 (citing Walker, 388 U.S. at 315–20; United Mine Workers, 330 U.S. at

293–94). In the context of this case, therefore, the district court’s instruction on this matter

“fairly and adequately submit[ted] the issues and applicable law to the jury.” Fencorp, 675 F.3d

at 943 (quoting Fisher, 224 F.3d at 575–76). Accordingly, Hendrickson’s contrary instruction

that would have submitted the issue of the underlying order’s lawfulness to the jury was not a


        1
            The court order at issue in Walker, which enjoined civil-rights protesters from “participating in or
encouraging mass street parades or mass processions without a permit” presented significantly more consequential
First Amendment issues than the underlying order in the present matter, and the Supreme Court nevertheless found
that the collateral bar rule applied. Walker, 388 U.S. at 309, 316, 320–21.

                                                     -7-
Case No. 15-1446
United States v. Doreen M. Hendrickson

“correct statement[] of the law”—a necessary condition for relief on appeal for a refusal to give

requested instructions. United States v. Callahan, 801 F.3d 606, 624 (6th Cir. 2015) (quoting

United States v. Hargrove, 416 F.3d 486, 489 (6th Cir. 2005)). This alone is enough to reject

Hendrickson’s arguments that the district court improperly instructed the jury and that it should

have given her instruction on lawfulness instead.

       Nonetheless, Hendrickson maintains that the “lawfulness” of the underlying order is an

element of criminal contempt under 18 U.S.C. § 401(3), which provides that a court may “punish

by fine or imprisonment, or both, . . . [d]isobedience or resistance to its lawful . . . order.”

Hendrickson argues that, because the statute “only criminalizes contemptuous disobedience of

lawful orders,” the court’s instruction “relieved the [G]overnment of its burden of having to

prove an element set forth in the charging statute” and effectively directed a verdict on

lawfulness.   While this argument has some intuitive appeal, it lacks merit.         Simply put,

Hendrickson’s position is at odds with the prevailing interpretation of § 401(3) and the

longstanding collateral bar rule. This court has stated that the elements for criminal contempt

under § 401(3) are that the defendant (1) had notice of a reasonably specific court order,

(2) disobeyed it, and (3) acted with intent or willfulness in doing so. United States v. Bibbins,

3 F. App’x 251, 253 (6th Cir. 2001) (per curiam) (citing United States v. Allen, 73 F.3d 64, 67–

68 (6th Cir. 1995); United States v. Delahanty, 488 F.2d 396, 398 (6th Cir. 1973)). And, as

discussed above, “the validity of the injunction is not an issue in a criminal contempt

prosecution” under the collateral bar rule, except in limited circumstances not implicated in this

case. Polo Fashions, 760 F.2d at 700 (citing Walker, 388 U.S. at 315–20; United Mine Workers,
330 U.S. at 293–94); see also Dolman v. United States, 439 U.S. 1395, 1395–96 (Rehnquist,

Circuit Justice 1978) (“[A] conviction for criminal contempt may be valid quite apart from the


                                              -8-
Case No. 15-1446
United States v. Doreen M. Hendrickson

validity of the underlying injunction which was violated, and that the invalidity of an injunction

may not ordinarily be raised as a defense in contempt proceedings for its violation.” (citing

Walker, 388 U.S. at 315–20; United Mine Workers, 330 U.S. at 293–94)); United Mine Workers,
330 U.S. at 294 (“Violations of an order are punishable as criminal contempt even though the

order is set aside on appeal . . . .”).2

         Hendrickson also contends that the district court’s instruction on lawfulness “gutted” her

ability to present a good-faith defense and directed a verdict on willfulness. This argument lacks

merit because it misconstrues the good-faith defense and the willfulness requirement in the

context of a criminal contempt proceeding. For purposes of criminal contempt, “willfulness”

means “a deliberate or intended violation, as distinguished from an accidental, inadvertent or

negligent violation” of a court order. Vaughn v. City of Flint, 752 F.2d 1160, 1169 (6th Cir.

1985) (quoting TWM Mfg. Co. v. Dura Corp., 722 F.2d 1261, 1272 (6th Cir. 1983)). Thus, a

defendant may not establish a lack of willfulness by stating that she believed the underlying

order was not properly issued; “[p]ersons who make private determinations of the law and refuse

to obey an order generally risk criminal contempt . . . .” Maness v. Meyers, 419 U.S. at 458.

To hold otherwise would substantially undermine the collateral bar rule. Likewise, the good-

faith defense to criminal contempt applies only where the defendant has made “a good faith

         2
            United States v. Koblitz, 803 F.2d 1523, 1527 (11th Cir. 1986), which Hendrickson relies on, is
distinguishable because it deals with a civil contempt order rather than a criminal contempt conviction. When the
underlying order in a civil contempt proceeding is invalidated, the contempt adjudication falls along with it. See
United Mine Workers, 330 U.S. at 295. In re Smothers, 322 F.3d 438, 439–40 (6th Cir. 2003), and United States v.
Turner, 812 F.2d 1552, 1553 (11th Cir. 1987), are distinguishable because they concern instances where no
opportunity existed for appellate review of the predicate order before a criminal contempt sanction was imposed. A
line of precedent separate from United Mine Workers and Walker provides that the validity of the underlying order
may be reviewed on appeal of a contempt conviction if that appeal presented the first opportunity to make such a
challenge. See Marrese v. Am. Acad. of Orthopaedic Surgeons, 726 F.2d 1150, 1157–58 (7th Cir. 1984) (en banc)
(Posner, J.), rev’d on other grounds, 470 U.S. 373 (1985); see also Ryan, 402 U.S. at 532 n.4; Maness, 419 U.S. at
460. Smothers and Turner fall within this line, while the present case does not.
          Additionally, the cases Hendrickson relies on that concern charges of resisting arrest and assault on a police
officer are fundamentally inapposite because the collateral bar rule applies to court orders, not the actions or
commands of police officers.

                                                         -9-
Case No. 15-1446
United States v. Doreen M. Hendrickson

effort to comply with [the] court order.” United States v. Simmons, 215 F.3d 737, 741 (7th Cir.

2000) (emphasis added); see also United States v. Maccado, 225 F.3d 766, 772 (D.C. Cir. 2000);

United States v. Remini, 967 F.2d 754, 757 (2d Cir. 1992); United States v. Baker, 641 F.2d
1311, 1317 (9th Cir. 1981).3 While “act[ing] under an honest, although incorrect,

misunderstanding of [a] court order” is a defense to criminal contempt, United States v. Quality

Formulation Labs., Inc., 512 F. App’x 237, 240 (3d Cir. 2013) (citing United States v. Gross,

961 F.2d 1097, 1103 (3d Cir. 1992)), the fact that a “person believes in good faith that the court

order is unlawful” is not, United States v. Underwood, 880 F.2d 612, 618–19 (1st Cir. 1989).

The district court’s instruction on lawfulness was not, therefore, erroneous.

II.     Specific Unanimity Instruction

        Hendrickson also claims that the district court erred by incorrectly instructing the jury

that specific unanimity—that is, a unanimous decision among jury members as to how she

violated the order—was not required in this case. A specific unanimity instruction was not

warranted in this case. Even if it were, however, any error the district court may have made was

harmless.

        A.       Standard of Review

        Because Hendrickson requested the inclusion of a specific unanimity instruction and

objected to the instruction that specific unanimity was not required, we review the district court’s

refusal to give a specific unanimity instruction for abuse of discretion. United States v. Wilson,

579 F. App’x 338, 347 (6th Cir. 2014) (citing United States v. Reichert, 747 F.3d 445, 451 (6th

Cir. 2014)), cert. denied, 135 S. Ct. 421 (2014), and cert. denied sub nom. Williamson v. United

States, 135 S. Ct. 1470 (2015). But to the extent that Hendrickson claims that the given
        3
          To be clear, as the district court correctly instructed the jury, good faith is not a separate defense to
criminal contempt, but rather a specific avenue for negating willfulness. See Simmons, 215 F.3d at 741; Baker,
641 F.2d at 1317.

                                                      - 10 -
Case No. 15-1446
United States v. Doreen M. Hendrickson

instructions misstated the law, de novo review applies. Reichert, 747 F.3d at 451. If the district

court failed to a give a required specific unanimity instruction, we must still engage in

harmless-error review, as such a failure does not constitute structural error. United States v.

Tragas, 727 F.3d 610, 617 (6th Cir. 2013) (citing Murr v. United States, 200 F.3d 895, 906 (6th

Cir. 2000)).

       B.      Analysis

       Specific unanimity instructions are a method of curing “duplicitous” charges, which

“set[] forth separate and distinct crimes in one count” and create a risk that a defendant’s right to

a unanimous verdict would be undermined “if individual jurors find [her] guilty of different

crimes.” United States v. Eaton, 784 F.3d 298, 308 (6th Cir. 2015) (quoting United States v.

Kakos, 483 F.3d 441, 443 (6th Cir. 2007)). Nonetheless, “a charge that permits more than one

factual basis for conviction ‘does not automatically require a unanimity instruction.’”           Id.

(quoting United States v. Algee, 599 F.3d 506, 514 (6th Cir. 2010)).

       While a federal jury cannot convict in a criminal case unless it unanimously concludes

that the Government has proven each element of the charged offense, the “jury need not always

decide unanimously which of several possible sets of underlying brute facts make up a particular

element.” Richardson v. United States, 526 U.S. 813, 817 (1999) (citing Schad v. Arizona,

501 U.S. 624, 631–32 (1991) (plurality opinion)). Thus, the “pivotal distinction” is that the jury

must unanimously decide that all facts that constitute “elements” of a crime occurred, but it does

not necessarily need to be unanimous when considering the “brute facts” or “means” that make

out an element. Eaton, 784 F.3d at 308 (citing Richardson, 526 U.S. at 817–19; United States v.

DeJohn, 368 F.3d 533, 540–41 (6th Cir. 2004)). The existence of “multiple factual bases” in a

charge warrants a special unanimity instruction where


                                               - 11 -
Case No. 15-1446
United States v. Doreen M. Hendrickson

       (1) the nature of the evidence is exceptionally complex or the alternative
       specifications are contradictory or only marginally related to each other; or
       (2) there is a variance between indictment and proof at trial; or (3) there is
       tangible indication of jury confusion, as when the jury has asked questions or the
       court has given regular or supplementary instructions that create a significant risk
       of nonunanimity.

United States v. Miller, 734 F.3d 530, 538–39 (6th Cir. 2013) (quoting United States v. Damra,

621 F.3d 474, 504–05 (6th Cir. 2010)).

       Hendrickson contends that the jury should have been instructed that, to convict, they

were required to unanimously decide that she filed a false tax return for 2008 based on the

theories in Cracking the Code, that she failed to file her 2002 and 2003 tax returns, or both. She

limits her arguments to a claim that the alternative specifications in the indictment were, at most,

merely “marginally related.”      To support this proposition, Hendrickson reasons that the

underlying order contained two separate and distinct injunctions—a prohibition against filing

further returns based on Cracking the Code and a requirement to affirmatively file returns for

2002 and 2003—and that the events described in the indictment relating to these two injunctions

are “different in kind” and “temporal[ly] dispar[ate].” The Government counters that the order

included “a single injunction that contained two directives: (1) file amended tax returns

for . . . 2002 and 2003; and (2) refrain from filing tax returns that contained false information

similar to that in the original 2002 and 2003 returns,” and “the indictment charged [Hendrickson]

with violating the single injunction in two ways.”       According to this argument, these two

directives had the single aim of compelling compliance with the tax code, and the methods that

the indictment charged Hendrickson with violating the order were related.

       On one hand, the essence of Hendrickson’s argument—that the conduct she was charged

with represents two factually and temporally distinct events—carries some force. Juries’ ability

to disagree about means is limited where such disagreement “risks serious unfairness and lacks

                                               - 12 -
Case No. 15-1446
United States v. Doreen M. Hendrickson

support in history or tradition.” Richardson, 526 U.S. at 820 (citing Schad, 501 U.S. at 632–33

(plurality opinion); Schad, 501 U.S. at 651 (Scalia, J., concurring)). For example, it would be

impermissible for “an indictment [to] charg[e] that the defendant assaulted either X on Tuesday

or Y on Wednesday.” Schad, 501 U.S. at 651 (Scalia, J., concurring); see also Richardson,
526 U.S. at 820 (citing Justice Scalia’s Schad concurrence for this proposition). Viewed in the

way Hendrickson proposes, this case may resemble Justice Scalia’s hypothetical.                                 The

countervailing position is, however, much stronger because no risk of serious unfairness exists in

this case. The indictment contained a single charge that Hendrickson contemptuously disobeyed

a court order.      Regardless of whether the underlying order is best conceptualized as two

injunctions or one injunction containing two directives, the order was handed down in its entirety

all at once. Hendrickson’s actions in contravention of the order also had a single unifying theme.

Her filings were predicated on the faulty legal theories the order contemplated. Thus, more than

a marginal relation exists between the alternative specifications, and they are related enough to

avoid a risk of serious unfairness, especially in light of the limited factual complexity of the

case.4

         Moreover, Hendrickson is not entitled to relief because any error the district court

committed in charging the jury was harmless. Assuming without deciding that the most stringent

standard for harmless-error review applies,5 Hendrickson is not entitled to relief if “it appears


         4
           Hendrickson’s discussion of Miller, 734 F.3d 530, and United States v. Schmeltz, 667 F.3d 685, 686 (6th
Cir. 2011), is unavailing. In both Miller and Schmeltz, we found that a specific unanimity instruction was not
required. See Miller, 734 F.3d at 539; Schmeltz, 667 F.3d at 688. Although Hendrickson attempts to work
backwards from these holdings, her reasoning does not establish that the alternative specifications in her own
indictment were, in fact, only marginally related.
        5
          In the context of an error of constitutional magnitude, harmless-error review requires “pro[of] beyond a
reasonable doubt that the error did not affect the verdict.” United States v. Kilpatrick, 798 F.3d 365, 378 (6th Cir.
2015) (citing United States v. Miner, 774 F.3d 336, 342, 350 (6th Cir. 2014)), cert. denied sub nom. Ferguson v.
United States, 136 S. Ct. 700 (2015). If non-constitutional errors are involved, all that is required is “a
preponderance of the evidence that the error did not materially affect the verdict.” Id. (citing Kotteakos v. United
States, 328 U.S. 750, 764–65 (1946)). It is unclear whether the failure to give a necessary specific unanimity

                                                       - 13 -
Case No. 15-1446
United States v. Doreen M. Hendrickson

‘beyond a reasonable doubt that the error complained of did not contribute to the verdict

obtained.’” Neder v. United States, 527 U.S. 1, 15 (1999) (quoting Chapman v. California,

386 U.S. 18, 24 (1967)); see also United States v. Kilpatrick, 798 F.3d 365, 378 (6th Cir. 2015),

cert. denied sub nom. Ferguson v. United States, 136 S. Ct. 700 (2015). Hendrickson did not

argue that she, in fact, filed adequate returns for 2002 and 2003 or that she did not file the 2008

return containing false information.             Instead, she relied primarily on a good faith defense

predicated on her belief that the underlying order violated her First Amendment rights.

However, this defense was inadequate as a matter of law, so no reasonable juror could have

voted to acquit her on this basis. Indeed, the Government argued in its brief that any error in the

jury instructions was harmless because Hendrickson “did not even contest the underlying acts

that formed the basis for the contempt charge,” and Hendrickson did not dispute this assertion in

her reply brief. Moreover, as the district court noted in ruling on Hendrickson’s post-trial

motions, the great weight of evidence presented at trial supported a guilty verdict under either

specification. Therefore, regardless of whether the district court erred in its instructions, the

harmless-error doctrine applies, and Hendrickson is not entitled to relief.6

III.     Sixth Amendment Self-Representation

         Hendrickson also challenges her conviction on Sixth Amendment grounds, claiming that

her right of self-representation was violated when, during her testimony, her standby counsel

failed to ask her certain questions that she instructed him to ask.

instruction is an error of constitutional magnitude, but the Supreme Court has indicated that the issue at least
implicates constitutional concerns. See Richardson, 526 U.S. at 819. Resolving this issue is unnecessary because
any error was harmless even under the more demanding standard.
          6
            To counter the application of the harmless-error doctrine, Hendrickson contends that the evidence at the
second trial “was far from overwhelming” because her first trial resulted in a hung jury, but this argument misses the
point. The proper inquiry is whether “the error complained of . . . contribute[d] to the verdict obtained.” Neder,
527 U.S. at 15 (emphasis added). The district court’s unanimity instructions at both trials were substantially similar.
Moreover, the record indicates that the mistrial resulted from a single juror’s refusal to convict without having seen
evidence relating to extraneous issues. Under these particular circumstances, a previous hung jury in the same
matter does not tend to show that the district court’s unanimity instruction had any effect on the verdict.

                                                        - 14 -
Case No. 15-1446
United States v. Doreen M. Hendrickson

         A.       Standard of Review

         Because Hendrickson did not object to her standby counsel’s failure to ask her requested

questions until after trial,7 we review her Sixth Amendment claim for plain error. United States

v. Thomas, 74 F.3d 701, 712 (6th Cir. 1996); see also United States v. Marcus, 560 U.S. 258, 262

(2010) (finding that issues “not raised at trial” are reviewed for plain error); United States v.

Viscome, 144 F.3d 1365, 1370 (11th Cir. 1998) (reviewing a constitutional argument raised for

the first time prior to sentencing for plain error). Under this standard, we ordinarily may only

reverse if the appellant “demonstrates that (1) there is an ‘error’; (2) the error is ‘clear or

obvious, rather than subject to reasonable dispute’; (3) the error ‘affected the appellant’s

substantial rights, which in the ordinary case means’ it ‘affected the outcome of the district court

proceedings’; and (4) ‘the error seriously affect[s] the fairness, integrity or public reputation of

judicial proceedings.’” Marcus, 560 U.S. at 262 (quoting Puckett v. United States, 556 U.S. 129,

135 (2009)). However, a violation of the right to represent oneself is a “structural” error, and

such an error “may be cognizable despite the lack of a third-prong showing that it actually

prejudiced the appellant or affected the outcome of the proceedings.” United States v. Lawrence,

735 F.3d 385, 401 (6th Cir. 2013) (citing Marcus, 560 U.S. at 263; United States v. Barnett,

398 F.3d 516, 526 (6th Cir. 2005)), cert. denied, 135 S. Ct. 753 (2014). Structural claims are

also not subject to harmless-error analysis. Id.; see also McKaskle v. Wiggins, 465 U.S. 168, 177

n.8 (1984).

         7
           In a motion for release pending appeal, Hendrickson claimed that, after standby counsel failed to ask the
requested questions, she “quietly turned to the Court and asked to speak with standby counsel, but the Court refused
this request.” The district court found that Hendrickson did not make this request. The court also found that she had
an opportunity to raise the issue at a sidebar immediately following the conclusion of her testimony, but she did not.
Hendrickson admits that her alleged statement to the court does not appear in the record. But even assuming that it
did take place, Hendrickson’s request was insufficient to avoid plain error review in light of the fact that she had a
clear opportunity to raise the issue at the sidebar but did not. “To avoid plain-error review, ‘[a] party must object
with that reasonable degree of specificity which would have adequately apprised the trial court of the true basis for
h[er] objection.’” United States v. Corp, 668 F.3d 379, 387–88 (6th Cir. 2012) (quoting United States v. Bostic,
371 F.3d 865, 871 (6th Cir. 2004)). Hendrickson did not satisfy this standard.

                                                       - 15 -
Case No. 15-1446
United States v. Doreen M. Hendrickson

        B.       Analysis

        The Sixth Amendment provides that

        [i]n all criminal prosecutions, the accused shall enjoy the right . . . to be informed
        of the nature and cause of the accusation; to be confronted with the witnesses
        against him; to have compulsory process for obtaining witnesses in his favor, and
        to have the Assistance of Counsel for his defence.

U.S. Const. amend. VI. In Faretta v. California, 422 U.S. 806, 819–20 (1975), the Supreme

Court found that the structure of the Sixth Amendment “necessarily implie[s]” that criminal

defendants enjoy “the right to self-representation.”                    Under certain circumstances, the

participation of standby counsel raises Sixth Amendment concerns; “the objectives underlying

the right to proceed pro se may be undermined by unsolicited and excessively intrusive

participation by standby counsel.” McKaskle, 465 U.S. at 177. Pro se defendants are “entitled to

preserve actual control over the case [they] choose[] to present to the jury”; therefore, “[i]f

standby counsel’s participation over the defendant’s objection effectively allows counsel to make

or substantially interfere with any significant tactical decisions, or to control the questioning of

witnesses, or to speak instead of the defendant on any matter of importance, the Faretta right is

eroded.” Id. at 178.8 Nonetheless, “[a] defendant’s invitation to counsel to participate in the trial

obliterates any claim that the participation in question deprived the defendant of control over his

own defense.” Id. at 182. Accordingly, “a pro se defendant’s solicitation of or acquiescence in

certain types of participation by counsel substantially undermines later protestations that counsel

interfered unacceptably.” Id. Ultimately, in considering whether the right to self-representation

was violated, the court’s “primary focus [is] on whether the defendant had a fair chance to

present h[er] case in h[er] own way.” Id. at 177.

        8
           McKaskle indicates that a defendant’s Faretta rights may also be violated when “participation by standby
counsel without the defendant’s consent . . . destroy[s] the jury’s perception that the defendant is representing
h[er]self.” McKaskle, 465 U.S. at 178. Hendrickson does not claim that this principle applies in the present matter.

                                                      - 16 -
Case No. 15-1446
United States v. Doreen M. Hendrickson

       Hendrickson requested the district court to allow her to proceed with the assistance of

standby counsel. At trial, she decided to testify in her own defense, and standby counsel

informed the district court that he planned to question Hendrickson during her direct

examination. Hendrickson did not object or otherwise correct him.            Nor did she raise an

objection to contest this procedure at the time she took the stand. Hendrickson provided standby

counsel with scripted questions for her examination, but he did not ask her a series of questions

relating to her beliefs regarding the legal validity of the order that was the subject of her

contempt charge, including questions related to her understanding of and reliance on First

Amendment precedent. Standby counsel explained that the Government had repeatedly objected

to similar lines of inquiry and that he did not ask the questions because Hendrickson had already

“struggle[d] to provide answers to some of the questions she had provided.” “[I]n response

to . . . Hendrickson expressing concern that the questions were not asked,” counsel “suggested

that she attempt to incorporate some of the points regarding her reliance on authorities

interpreting the First Amendment into her closing argument.” Nothing in the record indicates

that Hendrickson raised her concerns to the district court during trial or that she attempted to

retake the stand to pursue this line of questioning.

       Hendrickson claims that this series of events violated her right to self-representation such

that she is entitled to a new trial. She suggests that, because the right to self-representation is

structural, any transgression that conceivably implicates her Faretta rights—no matter how

slight—constitutes reversible error. But it is not the case that “every deprivation in a category

considered to be ‘structural’ constitutes a violation of the Constitution or requires reversal of the

conviction, no matter how brief the deprivation or how trivial the proceedings that occurred

during the period of deprivation.” Ramos v. Racette, 726 F.3d 284, 289 (2d Cir. 2013) (quoting


                                                - 17 -
Case No. 15-1446
United States v. Doreen M. Hendrickson

Gibbons v. Savage, 555 F.3d 112, 120 (2d Cir. 2009)), cert. denied sub nom. Ramos v. Chappius,

134 S. Ct. 649 (2013); see also United States v. Arellano-Garcia, 503 F. App’x 300, 305 (6th

Cir. 2012). As discussed above, the relevant inquiry is whether Hendrickson had a fair chance to

present her case in a manner of her own choosing.

       Hendrickson’s Sixth Amendment claim is fatally undercut by the fact that she acquiesced

to standby counsel’s participation. Hendrickson’s failure to object to the participation of standby

counsel is a “crucial respect” in which her case differs from McKaskle—a difference that

“substantially undermines” her claim. United States v. French, 748 F.3d 922, 931–33 (9th Cir.)

(quoting McKaskle, 465 U.S. at 182–83), cert. denied, 135 S. Ct. 384 (2014). “Once a pro

se defendant invites or agrees to any substantial participation by counsel, subsequent

appearances by counsel must be presumed to be with the defendant’s acquiescence,” until the

defendant “expressly and unambiguously” objects to standby counsel’s actions. McKaskle, 465
U.S. at 183. Here, Hendrickson explicitly requested the assistance of standby counsel, so this

presumption applies.

       Hendrickson maintains that she did not acquiesce in standby counsel’s actions, claiming

that, for Sixth Amendment self-representation purposes, a defendant only acquiesces to the

actions of standby counsel “when she consistently and deliberately relinquishes control over her

trial.” This proposed standard lacks a basis in McKaskle, which recognized that “acquiescence in

certain types of participation” would “substantially undermine[] later protestations that counsel

interfered unacceptably.” Id. at 182. Indeed, the defendant in McKaskle, unlike Hendrickson,

raised numerous objections to the participation of standby counsel. See id. at 182–83.

       While Hendrickson emphasizes that she “confronted standby counsel in considerable

dismay and denunciation of his actions at the first chance to do so,” this is not enough to


                                              - 18 -
Case No. 15-1446
United States v. Doreen M. Hendrickson

demonstrate that she did not acquiesce. Counsel apparently suggested that she attempt to discuss

the unasked questions’ subject matter during her closing argument, and she did not attempt to

retake the stand.    Hendrickson argues that standby counsel’s failure to ask the requested

questions prevented her from addressing certain First Amendment precedent during her closing,

but this is immaterial. She did not expressly and unambiguously raise an objection to the district

court, and she chose not to seek to develop the testimony at issue on counsel’s advice that she

address the topic at closing. Such a “deliberate tactical decision” will not give rise to a Faretta

claim, regardless of whether it is successful. French, 748 F.3d at 932.

         Simply stated, Hendrickson was not denied a fair chance to present her own case in a

manner of her choosing. Counsel’s failure to ask certain questions of Hendrickson was not so

invidious that it deprived her of the opportunity to develop testimony related to what she

perceived as an important issue in the case. She allowed standby counsel to question her. She

could have, but never did, object to counsel’s conduct during trial. She could have, but never

did, raise the issue at sidebar. She could have, but never did, seek to retake the stand after

consulting with counsel. At bottom, she takes umbrage with the way standby counsel executed

his responsibilities. But “[a] defendant does not have a constitutional right to choreograph

special appearances by counsel.” McKaskle, 465 U.S. at 183. Hendrickson’s claim, therefore,

fails.

         If this result seems anomalous, it may be because Hendrickson couches in

self-representation terms what is essentially a claim sounding in ineffective assistance of

counsel. This strategy is certainly not unheard of. See Washington v. Renico, 455 F.3d 722,

733–34 (6th Cir. 2006). And it is certainly understandable, as a successful Faretta claim would

allow her to avoid the required demonstration of prejudice under Strickland v. Washington,


                                              - 19 -
Case No. 15-1446
United States v. Doreen M. Hendrickson

466 U.S. 668 (1984). The flip side of this tactic, however, is that she must show that standby

counsel’s actions prevented her from having a fair chance to present her case in a manner of her

choosing. She has not done so.9 Therefore, she is not entitled to relief on this ground.

IV.      Sentencing

         Apart from her arguments that her conviction should be vacated, Hendrickson also

challenges her sentence as procedurally unreasonable.

         A.      Standard of Review

         We review the district court’s sentencing determination for reasonableness under the

deferential abuse-of-discretion standard. United States v. Baker, 559 F.3d 443, 448 (6th Cir.

2009) (citing Gall v. United States, 552 U.S. 38, 41 (2007); United States v. Stephens, 549 F.3d
459, 464 (6th Cir. 2008)). While this inquiry has both a procedural and a substantive component,

id., Hendrickson has only claimed procedural unreasonableness. “A sentence is procedurally

unreasonable if the district court fails to calculate (or improperly calculates) the Guidelines

range, treats the Guidelines as mandatory, fails to consider the § 3553(a) factors, selects a

sentence based on clearly erroneous facts, or fails to adequately explain the chosen sentence.”

Id. (citing Gall, 552 U.S. at 51); see also United States v. Hall, 632 F.3d 331, 335 (6th Cir.

2011).

         B.      Analysis

         Under USSG § 2J1.1, no specific sentencing guideline applies to criminal contempt

convictions. Instead, the Guidelines refer the sentencing court to § 2X5.1, which directs the

court to “apply the most analogous offense guideline.”                 In the event that “there is not a

sufficiently analogous guideline, the provisions of 18 U.S.C. § 3553 shall control.” USSG
         9
          Because Hendrickson did not bring an ineffective assistance claim and the parties have not briefed the
issue, we do not consider whether standby counsel’s performance was deficient or whether Hendrickson was
prejudiced by his conduct.

                                                    - 20 -
Case No. 15-1446
United States v. Doreen M. Hendrickson

§ 2X5.1. The district court relied on § 2T1.1, which covers, among other things, willful failure

to file a tax return. Under this provision, the applicable base offense level is keyed to the amount

of “tax loss” attributable to the defendant. See USSG § 2T1.1(a). In calculating the relevant tax

loss, the court applied § 2T1.1(c)(4), which provides that, “[i]f the offense involved improperly

claiming a refund to which the claimant was not entitled, the tax loss is the amount of the

claimed refund to which the claimant was not entitled.” The court noted that the civil order

found that the Hendricksons claimed erroneous refunds for the 2002 and 2003 tax years in a total

amount of $20,380.96, an amount of loss that carried a Base Offense Level of 12. See USSG

§ 2T4.1(D). Ultimately, the sentencing court determined that Hendrickson had an Adjusted

Offense Level of 12 and that she fell into Criminal History Category II, resulting in an advisory

range of 12 to 18 months of imprisonment, and sentenced her to 18 months of confinement. On

appeal, Hendrickson argues that the court improperly applied § 2T1.1(c)(4) instead of

§ 2T1.1(c)(2) to calculate the applicable tax loss and that, under § 2T1.1(c)(2), the amount of tax

loss attributable to Hendrickson would have resulted in an Offense Level of 6 or 8, with an

advisory range of 0 to 6 or 1 to 7 months’ imprisonment, respectively.10

         At the outset, the district court did not abuse its discretion in applying § 2T1.1(c)(4) to

calculate the tax loss attributable to Hendrickson. She argues that the court “characteriz[ed the

matter] . . . as a failure to file tax returns case,” but relied on § 2T1.1(c)(4), “which applies in

cases where ‘the offense involved improperly claiming a refund to which the claimant was not

entitled.’” Hendrickson maintains that the offense she was charged with did not concern the

         10
            In her brief, Hendrickson hints at an argument that the sentencing court should not have looked to
§ 2T1.1 at all, instead relying only on the sentencing factors contained in 18 U.S.C. § 3553. Because she only
“advert[s] to [this argument] in a perfunctory manner” without an “effort at developed argumentation,” she has
waived this issue on appeal. United States v. Robinson, 390 F.3d 853, 886 (6th Cir. 2004) (quoting McPherson v.
Kelsey, 125 F.3d 989, 995–96 (6th Cir. 1997)). A party may not raise an issue on appeal by “mention[ing it] . . . in
the most skeletal way, leaving the court to . . . put flesh on its bones.” Id. (third alteration in original) (quoting
McPherson, 125 F.3d at 995–96).

                                                       - 21 -
Case No. 15-1446
United States v. Doreen M. Hendrickson

2002 and 2003 refunds and that the factual basis of her conviction was “wholly unrelated to the

existence of the fact that she and her husband may be indebted to the [G]overnment because of

an allegedly improperly received refund.”

         The commentary to § 2T1.1 provides that “[i]n determining the tax loss attributable to the

offense, the court should use as many methods set forth in subsection (c) and this commentary as

are necessary given the circumstances of the particular case.” USSG § 2T1.1 cmt. app. n.1; see

also United States v. Hoskins, 654 F.3d 1086, 1095 n.10 (10th Cir. 2011); United States v.

Kellar, 394 F. App’x 158, 169 (5th Cir. 2010). “In determining the total tax loss attributable to

the offense . . . , all conduct violating the tax laws should be considered as part of the same

course of conduct or common scheme or plan unless the evidence demonstrates that the conduct

is clearly unrelated.” USSG § 2T1.1 cmt. app. n.2. Accordingly, “[f]or sentencing purposes, the

use of tax loss resulting from uncharged conduct is authorized.” United States v. Pierce, 17 F.3d
146, 150 (6th Cir. 1994).11

         With these principles in mind, Hendrickson’s arguments lack merit because her actions

surrounding the 2002 and 2003 refunds are related to her offense conduct. She was charged, in

part, with failing to file returns for 2002 and 2003 properly reporting her and her husband’s

income in contempt of a court order. Prior to the order, the Hendricksons had received improper

refunds for those years based on an assertion that their wages did not constitute taxable income,


         11
               We have also held that civil tax liability is not attributable to a defendant under § 2T1.1. Pierce, 17 F.3d
at 150 (citing United States v. Daniel, 956 F.2d 540, 544 (6th Cir. 1992)). Only criminal tax liability that is part of
the same course of conduct may be counted. Id. As stated above, however, the conduct need not actually be
charged for the corresponding loss to be attributable. Id. Loss resulting from conduct that is criminal in nature falls
within § 2T1.1(c). See United States v. Kennedy, 595 F. App’x 584, 589–90 (6th Cir. 2015); United States v.
Edkins, 421 F. App’x 511, 516 (6th Cir. 2010). And Hendrickson’s conduct that led to her receipt of erroneous
refunds was criminal for purposes of § 2T1.1(c) liability, though she was not indicted for it. See United States v.
Bove, 155 F.3d 44, 48 (2d Cir. 1998) (“It is beyond cavil that [the defendant’s] failure to declare certain W-2 income
in his . . . tax return amounts to criminal conduct under the tax code.”); see also United States v. Hendrickson, 460 F.
App’x 516, 517–20 (6th Cir. 2012) (per curiam) (affirming conviction of Peter Hendrickson for, among other things,
filing false tax documents for the 2002 and 2003 tax years).

                                                          - 22 -
Case No. 15-1446
United States v. Doreen M. Hendrickson

and the order sought to remedy this. Accordingly, the refunds were not “clearly unrelated” to her

failure to file the 2002 and 2003 returns, especially in light of the Guidelines’ indication that a

“continuing pattern of violations of the tax laws,” the “use[ of] a consistent method to

evade . . . income,” a set of “violations [that] involve the same or a related series of

transactions,” and a set of “violation[s that] in each instance involves a failure to report . . . a

specific source of income” each indicate that a defendant’s conduct “is part of the same course of

conduct or common scheme or plan.” USSG § 2T1.1 cmt. app. n.2. Hendrickson’s conduct fits

within each of these categories; thus, the district court did not abuse its discretion in applying

§ 2T1.1(c)(4) to calculate the loss related to the returns.

       Hendrickson’s remaining arguments on this point fare no better. In her reply brief, she

claims that the amount of the refund contained in the order was “illegitimate” because the IRS

never assessed a tax liability in this amount against her or her husband and because the

“$20,380.96 figure was offered at trial in the form of an informal ‘examination report’ as

‘evidence’ of the tax liabilities purportedly due.” At the outset, Hendrickson waived these

arguments by failing to raise them in her opening brief. See Sanborn v. Parker, 629 F.3d 554,

579 (6th Cir. 2010) (“We have consistently held, . . . that arguments made to us for the first time

in a reply brief are waived.” (citing Am. Trim, L.L.C. v. Oracle Corp., 383 F.3d 462, 477 (6th

Cir. 2004))). Nevertheless, they lack merit. An assessment is not a prerequisite for criminal

liability, United States v. Daniel, 956 F.2d 540, 542 (6th Cir. 1992), and the Guidelines permitted

the district judge to “make a reasonable estimate [of the tax loss attributable to Hendrickson]




                                                - 23 -
Case No. 15-1446
United States v. Doreen M. Hendrickson

based on the available facts,” USSG § 2T1.1 cmt. app. n.1. The fact that the examination report

“did not constitute a formal audit or examination” did not make reliance on it unreasonable.12

        Accordingly, the district court did not abuse its discretion in applying § 2T1.1(c)(4) to

calculate the tax loss attributable to Hendrickson. Her sentence was therefore procedurally

reasonable, and we need not address her alternative proposed calculations under § 2T1.1(c)(2).

        AFFIRMED.




        12
           Moreover, the fact that Hendrickson’s husband was involved in the filing of their joint 2002 and 2003
returns does not change the amount of loss attributable to Hendrickson. See United States v. Bishop, 291 F.3d 1100,
1115 (9th Cir. 2002) (finding that where spouses are “co-actors,” “the total tax loss . . . is attributable to each
defendant”).

                                                      - 24 -